Case 1:20-cr-00078-AT Document 241 Filed 09/t===aim—mniareperemiemeiin
USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
PELUSO & TOUGER, LL D0C#
70 LAFAYETTE STREET DATE FILED: 9/7/202]
NEW YORK, NEW YORK 1001
PelusoandTouger.com

  

Ph. No. (212) 608-1234
Fax No. (212) 513-1989

August 27, 2021
By Email

Honorable Analisa Torres

United States District Court Judge
United States Courthouse

500 Pearl Street

New York, New York 10007

Re: United States v. Stefvon Eley,
20 CR 78 (AT)

Your Honor,

As the Court is well aware Mr. Eley has requested new counsel. In response
the Court has set a hearing date for September 14. Mr. Eley’s pre-trial
motions are presently due to be filed on September 9* according to an Order
issued by the Court on February, 10, 2021 with Mr. Eley’s trial tentatively
scheduled for May of 2022. I am writing to respectfully request that the date
for Mr. Eley to file any pre-trial motions be extended. Since, Mr. Eley’s letter to
the Court I have ceased work on his motions because of his present request. If
the Court decides to grant Mr. Eley’s motion I most respectfully feel his new

counsel should be the one filing his own motions.

GRANTED. By October 22, 2021, Defendant shall file any applicable
pretrial motions. By November 19, 2021, the Government shall submit any
opposition. By December 3, 2021, Defendant shall file his reply, if any.

SO ORDERED.

Dated: September 7, 2021
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
